Citation Nr: 0935059	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  02-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied clam for service connection for 
a psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied clam for service connection for 
a left elbow disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a left elbow 
disability.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for a bilateral hip 
disability.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for a left ankle 
disability.

9.  Entitlement to service connection for a lumbar spine 
disability.

10.  Entitlement to service connection for a cervical spine 
disability.

11.  Entitlement to service connection for headaches.

12.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976, and from September 1978 to September 1982.  
The veteran reported serving in the US Army reserve through 
1991, and then in the US Army National Guard from 1992 to 
1998.  Service treatment records are consistent with his 
report, but not conclusive of his dates of reserve and 
National Guard service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2000, March 
2002, September 2004, and January 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
These decisions denied entitlement to service connection and 
increased evaluations or declined to reopen previously denied 
claims for numerous conditions.  The pertinent issues are 
delineated as follows.  In August 2000, the RO denied service 
connection for right wrist, left elbow and psychiatric 
disabilities.  In March 2002, the RO declined to reopen 
previously denied claims for the left elbow and an acquired 
psychiatric disorder.  In September 2004, the RO denied 
service connection for the left knee.  In January 2007, the 
RO denied claims for service connection for neck and lower 
back disorders, bilateral hip disabilities, a left ankle 
disability, headaches, and entitlement to TDIU.  

In a July 2008 decision, the Board granted service connection 
for a right knee disability.  The RO effectuated this 
decision in an August 2008 rating decision, evaluating the 
disability as 10 percent disabling, effective in April 2004.  
During the pendency of this appeal, the RO also granted 
service connection for degenerative changes of the left 
shoulder, evaluated at 10 percent disabling, effective in 
June 2007, and for the residuals of fracture, third digit, 
left hand, evaluated at zero percent effective in December 
2005.  The veteran has not appealed the evaluation or the 
effective date assigned.  Hence, these issue are not 
presently before the Board.

The remaining issues were remanded for further development, 
to include additional VA examination.  Unfortunately, for 
reasons described below, the claims must again be remanded.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The issues have been recharacterized as shown on the front 
page to reflect the procedural actions in this case, as the 
Veteran did perfect his appeal as to the issues of whether 
new and material evidence has been submitted to reopen the 
previously denied claims for service connection for a 
psychiatric disability and a left elbow disability, and 
entitlement to service connection for a left knee disability.  
They have also been recharacterized to more clearly represent 
the Veteran's claim, the medical evidence now of record, and 
to reflect the fact that additional disabilities have been 
service connected during the pendency of this appeal.

The issues of service connection for a psychiatric 
disability, left elbow, right wrist, and left knee 
disabilities; bilateral hip, left ankle, cervical spine and 
lumbar spine disabilities (including as secondary to the 
service-connected right ankle disability); and headaches 
(including as secondary to the service-connected scars of the 
forehead and right eyebrow); and for entitlement to TDIU 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 2000 rating decision denied service connection 
for a an acquired psychiatric condition to include substance 
abuse (claimed as a nervous condition) and for a left elbow 
condition.  The veteran did not appeal this decision.  It 
therefore became final.

2.  Evidence received since the August 2000 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
VA treatment records documenting the presence of diagnosed 
psychiatric and left elbow disabilities.  This evidence 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2000 rating decision 
is new and material and the claim for service connection for 
an acquired psychiatric condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

2.  Evidence received since the August 2000 rating decision 
is new and material and the claim for service connection for 
a left elbow condition is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance
In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  New and Material

In an August 2000 rating decision, the RO reopened the 
previously denied claim for service connection for an 
acquired psychiatric condition based on the receipt of 
additional service medical records.  However, the RO denied 
service connection for an acquired psychiatric condition 
(claimed as a nervous condition) on the basis that, although 
service medical treatment records showed complaints and 
overdose of alcohol and, by the Veteran's account, of 
barbiturates, and an overdose of Excedrin, they showed no 
other psychiatric condition treated or diagnosed.  Substance 
abuse could not be service connected as a matter of law, 
because the regulations define such a condition as willful 
misconduct.  Service connection for a left elbow disability 
was denied because service treatment records showed no 
treatment for a left elbow condition and current medical 
evidence did not show a diagnosis of a current left elbow 
disability.

The RO provided notice of the August 2000 rating decision to 
the Veteran by letter dated in August 2000.  The Veteran did 
not file a timely notice of disagreement as to either issue.  
The August 2000 rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence received since the August 2000 rating decision 
includes VA treatment records showing continuing treatment 
for depression as well as substance abuse, with medication 
prescribed for depression as recently as in April 2008.  In 
an April 2004 entry, a VA psychiatrist noted that he thought 
the Veteran's depression was related to the Veteran's drug 
use and was substance-induced.  However, an entry dated 
earlier in the same month by a medical doctor (MD) indicates 
that while it was believed that most of the Veteran's 
depression is associated with his drug use, during his sober 
periods he described depression.  The physician indicated he 
was going to continue prescribing medication.  Moreover, 
entries dated in 2008 reflect that the Veteran has been sober 
since 2007.

Evidence received since the August 2008 further show 
treatment for and diagnosis of left oleocranon bursitis.  It 
is further noted that during the pendency of this appeal, 
service connection for left wrist and left shoulder 
disabilities has been granted.

This evidence is new in that it was not previously of record.

Concerning the claim for a psychiatric condition, the Board 
observes that while the medical evidence presented indicates 
findings of and treatment for depression, it also appears 
that the condition is the result of the Veteran's drug abuse.  
Notwithstanding, one of the April 2004 entries indicated that 
the Veteran continued to express symptoms of depression 
during periods of sobriety; and the 2008 entry showing 
continued treatment with Elavil is after a period of sobriety 
dating from 2007.  Construing the evidence in the light most 
beneficial to the Veteran, this evidence is material in that 
it reflects findings of a psychiatric pathology that could be 
etiologically related to his active service.

Concerning the claim for a left elbow condition, the medical 
evidence now reflects that the Veteran manifests findings of 
a left elbow condition, left oleocranon bursitis, which could 
be etiologically related to his active service, or to the 
service-connected left wrist and left shoulder disabilities.

Accordingly, reopening the claims for service connection for 
an acquired psychiatric condition and a left elbow condition 
is warranted.


ORDER

New and material evidence having been presented, the 
previously denied claim for an acquired psychiatric condition 
is reopened.  To this extent only, the claim is granted.

New and material evidence having been presented, the 
previously denied claim for a left elbow condition is 
reopened.  To this extent only, the claim is granted.


REMAND

By this decision, the Board has reopened the previously 
denied claims for an acquired psychiatric condition, and for 
a left elbow condition.  VA examination is required to 
determine the nature, extent, and etiology of his claimed 
acquired psychiatric condition and left elbow condition.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

In July 2008, the claims of service connection for the right 
wrist, bilateral hip, left ankle, cervical spine and lumbar 
spine disabilities; and headaches; and of entitlement to TDIU 
were remanded for additional development, including 
additional VA examination.  

However, the resultant examinations, dated in October 2008, 
with an addendum dated in June 2009, do not provide an 
adequate basis upon which to adjudicate these claims.  First, 
the October 2008 examination for joints and June 2009 
addendum contain a rationale only for the opinion finding 
that the claimed disabilities are not the result of the 
service-connected right ankle disability.  The examiner did 
not provide a rationale for his opinion finding that left 
ankle, bilateral hip, cervical spine, lumbo-sacral spine, and 
bilateral knee disabilities are less likely than not related 
to military service.  Similarly, the examiner who conducted 
the October 2008 examination for neurological disorders 
provided no rationale for his opinion that the headaches were 
not the result of the inservice motor vehicle accident.  The 
examiner did not consider whether a direct causal 
relationship between the Veteran's headaches and active 
service existed.

There are other discrepancies.  First, the October 2008 
examination for joints notes there is no right wrist 
disability, but contains a diagnosis of degenerative changes 
of the radiocarpal joints in both hands.  A June 2006 VA 
examination for joints diagnosed degenerative joint disease 
of the radiocarpal and metacarpal joints of the left wrist.  
The examiner then opined that it was more likely than not 
that the injuries the Veteran sustained during active service 
were the cause of his left wrist conditions.  He based his 
opinion on his belief that the Veteran boxed during active 
service and that a fair number of navicular fractures are not 
picked up after the initial injury.  Second, it is not 
apparent that the examiners who conducted the October 2008 
examinations made a thorough review of the complete service 
treatment records.  There report makes no mention of the 
Veteran's injuries to his lumbar spine and right side (or of 
his scars therein), and it does not appear that the examiners 
appreciated the full extent of the Veteran's injuries in the 
motor vehicle accident in which he sustained lacerations to 
his face.  

It is noted that the Veteran supplied copies of the treatment 
records from his first period of active service, and that 
they are filed in the claims file itself, rather than part of 
the service treatment records in the envelope at the bottom 
of the first claims folder.  

Service treatment records document numerous injuries 
associated with sports, motor vehicle accidents, and work 
including, but not limited to, hand, finger, and shoulder 
injuries; a back injury; and knee and ankle injuries.  There 
are multiple abrasions and smashing injuries, including the 
Veteran being jumped on, slamming his hand and fingers in a 
car trunk, a right side injury in a collision with a railing, 
and being bitten on the face and shoulders while wrestling.  
His reports of medical examination and discharge from his 
periods of active service and reserve and at entrance to 
National Guard service do not specifically document all his 
claimed injuries.  However, they do show complaints of broken 
bones and notations of scars on the lower mid back and left 
lateral back; lumbar area; brow, chin, and forehead; right 
upper thigh; right upper arm; a bite mark on his left 
shoulder; and a history of a fractured toe.

The Veteran stated and testified before a local hearing 
officer at the RO that he boxed during active service.  
Service treatment records document the Veteran's 
participation in baseball, football, and wrestling.  
Moreover, the examiner in June 2006 found such a history to 
be consistent with a history of boxing.  

Given the foregoing, additional VA examination is necessary.  
See Barr v. Nicholson, 21 Vet. App. 203 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's active service, 
including all periods of active duty and 
active duty for training, and inactive 
duty drill time.

2.  Obtain the Veteran's complete service 
treatment records and service personnel 
records for all periods of active 
service, reserve and National Guard 
service.

3.  For the purposes of this remand, the 
Board accepts the Veteran's statements 
and testimony that he boxed during active 
service.

4.  Schedule the veteran for medical 
examinations by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed 
psychiatric disability, left elbow, right 
wrist, bilateral hip, left knee, left 
ankle, lumbar spine and cervical spine 
disabilities; and headaches; and for 
entitlement to TDIU.  All indicated tests 
and studies should be performed. The 
claims folder, a copy of this remand, and 
a copy of the RO hearing dated in March 
2004 must be provided to the examiner in 
conjunction with the examinations.

The examiners must provide the following 
opinions:

a)  Is it at least as likely as not that 
any diagnosed psychiatric pathology had 
its onset during his active service or, 
in the alternative, is he result of the 
Veteran's active service or any incident 
therein?

b)  Is it at least as likely as not that 
any diagnosed left elbow, right wrist, 
bilateral hip, left knee, left ankle, 
lumbar spine and cervical spine 
disabilities, and headaches had their 
onset during his active service or, in 
the alternative, are the result of the 
Veteran's periods of active service and 
active duty for training, or injury 
incurred during a period of inactive duty 
for training, or any incident therein 
including, but not limited to, his 
participation in sports to include 
boxing, and the inservice motor vehicle 
accident in which he sustained 
lacerations to his face?

c)  Is it at least as likely as not that 
any diagnosed left elbow, right wrist, 
bilateral hip, left knee, left ankle, 
lumbar spine and cervical spine 
disabilities, and headaches are the 
result of or have been in any way 
aggravated by the service-connected left 
wrist, right ankle, right knee, left 
shoulder, or 3rd digit left hand 
disabilities, or of the service connected 
scars of the forehead and right eyebrow?

d)  Is the Veteran unemployable?  If so, 
is it at least as likely as not that the 
Veteran's unemployability is due to his 
service-connected disabilities?

A complete rationale must be provided for 
all opinions expressed.  

5. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for a psychiatric 
disability, left elbow, right wrist, 
bilateral hip, left knee, left ankle, 
lumbar spine and cervical spine 
disabilities, and headaches; and for 
entitlement to TDIU, with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any other decision remains 
adverse to the veteran, provide him and 
his representative, if any, with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


